       Case: 1:17-cv-08028 Document #: 90 Filed: 05/15/20 Page 1 of 3 PageID #:1460




                             IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


          BRIAN GALLAGHER,                                             )
                                                                       )
                                    Plaintiff,                         )
                                                                       )
                   vs.                                                 )
                                                                       )
          THOMAS J. DART, SHERIFF OF COOK                              )
          COUNTY ILLINOIS, THE COOK COUNTY                             )
          MERIT BOARD; JAMES P. NALLY,                                 )
          CHAIRMAN; VINCENT T. WINTERS,                                ) No.: 1:17-cv-08028
          BOARDMEMBER; PATRICK BRADY,                                  )
          BOARDMEMBER; GRAY MATEO-HARRIS,                              ) Judge Sara Ellis
          BOARDMEMBER; KIM R. WIDUP,                                   )
          BOARDMEMBER; BRYON T. BRAZIER,                               )
          BOARDMEMBER; JENNIFER E. BAE,                                )
          BOARDMEMBER and JOHN J.                                      )
          DALICANDRO, BOARDMEMBER,                                     )
                                                                       )
                                    Defendants.                        )


                                          JOINT STATUS REPORT

           On March 11, 2020, this Court granted Defendant Thomas J. Dart’s motion for partial

summary judgement and entered judgement in favor of Dart on Plaintiff’s FMLA claim, Count III

of Plaintiff’s Amended Complaint. (Dkt. 85).1 Plaintiff has reported that he intends to voluntarily

dismiss the remaining claim, Count I, for administrative review of the Cook County Sheriff’s Merit

Board decision to terminate him, which should put an end to this matter.




1
    Counts II and IV of Plaintiff’s Amended Complaint were dismissed by Judge St. Eve on April 5, 2018 (Dkt. 33).

                                                          1
Case: 1:17-cv-08028 Document #: 90 Filed: 05/15/20 Page 2 of 3 PageID #:1461




                                  Respectfully submitted,

                                  /s/ Sarah R. Marmor
                                  Sarah R. Marmor
                                  Suzanne Milne Alexander
                                  SCHARF BANKS MARMOR LLC
                                  333 West Wacker Drive, Suite 450
                                  Chicago, IL 60606
                                  Ph. 312-726-6000
                                  smarmor@scharfbanks.com
                                  salexander@scharfbanks.com
                                  Attorneys for Defendant Thomas J. Dart, Sheriff of
                                  Cook County, Illinois


                                  /s/ Lyle Henretty
                                  Lyle Henretty
                                  COOK COUNTY STATE’S ATTORNEY’S
                                  OFFICE
                                  69 W. Washington St. Suite 2030
                                  Chicago, IL 60602
                                  Lyle.henretty@cookcountyil.gov

                                  Attorney for Defendant Cook County Merit Board


                                  /s/ Donald J. Angelini, Jr.
                                  Donald John Angelini, Jr.
                                  Carly E. Kenny
                                  ANGELINI & ORI, LLC
                                  155 N. Michigan Ave. Suite 400
                                  Chicago, IL 60601
                                  dangelini@aoalawoffice.com
                                  ckenny@aoalawoffice.com
                                  Attorneys for Plaintiff Brian Gallagher




                                     2
   Case: 1:17-cv-08028 Document #: 90 Filed: 05/15/20 Page 3 of 3 PageID #:1462




                                CERTIFICATE OF SERVICE

         I, Sarah R. Marmor, an attorney, hereby certify that on May 15, 2020, I filed the foregoing
using the Court’s CM/ECF system, which will send e-mail notification of the filing to counsel for
all parties. This document is available for viewing and downloading via the CM/ECF system.

                                              /s/ Sarah R. Marmor




                                                 3
